Exhibit 10.1

UNITED TECHNOLOGIES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

Amended and restated as of April 9, 2008

SECTION 1. Purpose

The purpose of this Plan is to give the Corporation a competitive advantage in
attracting, retaining and motivating officers, employees and directors through a
long-term incentive plan providing stock and performance-based awards linked to
shareholder value.

SECTION 2. Definitions

Certain terms used herein have definitions provided when they are first used. In
addition, for purposes of this Plan, the following terms are defined as set
forth below:

 

a. “Affiliate” means a corporation or other entity in which the Corporation has
an equity or other financial interest, a joint venturer or partner of the
Corporation, or an organization that is involved in a strategic, technological
or marketing collaboration with the Corporation.

 

b. “Award” means an Option, Stock Appreciation Right, Performance Share Unit,
Restricted Stock, Restricted Stock Unit, dividend equivalent or other
stock-based Award granted pursuant to the terms of this Plan.

 

c. “Award Agreement” means the written documents setting forth the specific
terms and conditions of an Award.

 

d. “Board” means the Board of Directors of the Corporation.

 

e. “Cause” means: (i) conduct involving a felony criminal offense under U. S.
federal or state law or an equivalent violation of the laws of any other
country; (ii) dishonesty, fraud, self dealing or material violations of civil
law in the course of fulfilling the Participant’s employment duties;
(iii) breach of the Participant’s intellectual property agreement or other
written agreement with the Corporation; or (iv) willful misconduct injurious to
the Corporation or any of its Subsidiaries or Affiliates as shall be determined
by the Committee.

 

f. “Change-in-Control” has the meaning set forth in Section 10(e).

 

g. “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto. Reference to any section of the Internal Revenue Code
shall include any final regulations interpreting that section.

 

h. “Commission” means the Securities and Exchange Commission or any successor
agency.

 

i. “Committee” means the Board’s Committee on Compensation and Executive
Development.

 

j. “Common Stock” means common stock, par value $1 per share, of the
Corporation.

 

k. “Corporation” means United Technologies Corporation, a Delaware corporation.



--------------------------------------------------------------------------------

l. “Disability” means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code, with respect to
an Award subject to Section 409A of the Code.

 

m. “Disaffiliation” means the sale, spin-off, public offering or other
transaction that affects the divestiture of the Corporation’s ownership of a
Subsidiary, Affiliate or division of the Corporation.

 

n. “Early Retirement” means early retirement as defined in the applicable
provisions of the Participant’s pension plan or in the Award Agreement.

 

o. “Eligible Individuals” means directors, officers, and employees of the
Corporation or any of its Subsidiaries or Affiliates, and prospective directors,
officers and employees who have accepted offers of employment or affiliation
with the Corporation or its Subsidiaries or Affiliates.

 

p. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

 

q. “Exchange” means the New York Stock Exchange.

 

r. “Fair Market Value”, in reference to grant, means the closing price for
Common Stock on the Exchange on the Grant Date. In reference to the exercise,
vesting, settlement or payout of an Award, Fair Market Value may mean the
average of the high and low per share trading prices, or the closing price, or
the real time trading price, for Common Stock on the Exchange during regular
session trading, as specified in the Award Agreement. If there is no reported
price on the relevant date, Fair Market Value will be determined for the next
following day for which there is a reported price for Common Stock.

 

s. “Grant Date” means the effective date of an Award as specified in the Award
Agreement.

 

t. “Normal Retirement” means retirement from active employment with the
Corporation, a Subsidiary or an Affiliate at or after age 65.

 

u. “Participant” means an Eligible Individual to whom an Award is or has been
granted.

 

v. “Performance Target” means one or more performance targets established by the
Committee in connection with the grant of Performance Share Units or other
stock-based awards. In the case of Qualified Performance-Based Awards, such
targets shall be based on the attainment of specified levels of one or more of
the following measures: (i) diluted earnings per share; (ii) total shareowner
return; (iii) working capital and gross inventory turnover; and (iv) revenue
growth.

 

w. “Plan” means this United Technologies Corporation 2005 Long Term Incentive
Plan, as set forth herein and as hereafter amended from time to time.

 

x. “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

 

y. “Retirement” means Normal or Early Retirement.

 

- 2 -



--------------------------------------------------------------------------------

z. “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

 

aa. “Separation from Service,” with respect to Awards that are subject to
Section 409A of the Code, means a Participant’s Termination of Employment with
the Corporation and any of its Subsidiaries or Affiliates, other than by reason
of death or Disability that qualifies as a “separation from service” for
purposes of Section 409A of the Code. A Separation from Service will be deemed
to occur where the Participant and the Corporation, its Subsidiary or Affiliate,
reasonably anticipate that the bona fide level of services the Participant will
perform (whether as an employee or as an independent contractor) will be
permanently reduced to a level that is less than thirty-seven and a half percent
(37.5%) of the average level of bona fide services the Participant performed
during the immediately preceding 36 months (or the entire period the Participant
has provided services if the Participant has been providing services to the
Corporation and any of its Subsidiaries or Affiliates for less than 36 months.)

 

bb. “Share” means a share of Common Stock.

 

cc.

“Specified Employee” means each of the 50 highest-paid executives of the
Corporation and its Subsidiaries, determined annually as of March 31st, based on
annual salary and incentive compensation paid in the prior year. The term
includes both U.S. and non-U.S. employees.

 

dd. “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Corporation or any successor to the
Corporation.

 

ee. “Term” means the maximum period of an Award which shall not exceed ten years
for Options and Stock Appreciation Rights.

 

ff. “Termination of Employment” means the termination of a Participant’s
employment with, or performance of services for, the Corporation and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee, if a
Participant’s employment with the Corporation and its Affiliates terminates but
such Participant continues to provide services to the Corporation and its
Affiliates in a non-employee capacity, such change in status shall not be deemed
a Termination of Employment. A Participant shall be deemed to incur a
Termination of Employment in the event of the Disaffiliation of such
Participant’s Subsidiary, Affiliate, or division unless the Committee specifies
otherwise. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Corporation and its Subsidiaries and
Affiliates do not constitute a Termination of Employment. If an Award is subject
to Section 409A of the Code, however, Termination of Employment for purposes of
that Award shall mean the Participant’s Separation from Service.

SECTION 3. Administration

 

a.

Committee. The Plan shall be administered by the Committee, which shall be
composed exclusively of independent non-employee directors appointed by the
Board. The Committee shall have full authority to administer the Plan, including
the authority to select Eligible Individuals to whom Awards are granted, to
determine the number of Shares covered by each Award, the terms and conditions
of each Award as set forth in the Award Agreement and to interpret the terms and
provisions of the Plan and Award Agreements, provided, however, that the Board
Committee on Nominations and Governance shall be responsible for approving
Awards to non-employee directors. The Committee shall have the authority to
modify, amend or adjust the terms and conditions of any Award to comply with tax
and securities laws, including laws of countries outside of the United

 

- 3 -



--------------------------------------------------------------------------------

 

States, and to comply with changes of law and accounting standards. The
Committee may temporarily suspend Awards pursuant to any blackout period that it
deems necessary or advisable in its sole discretion.

 

b. Procedures. The Committee may act by a majority of its members then in
office. It also may allocate responsibilities and powers among its members and
may delegate its responsibilities and powers to any person or persons selected
by it, to the extent permitted by applicable law and the listing standards of
the Exchange. The Committee may delegate authority to grant, interpret and
administer Awards under the Plan to officers of the Corporation, provided
however, that no such authority shall be delegated with respect to awards
granted to any officer of the Corporation who is a reporting person under
Section 16 of the Exchange Act. The full Board may exercise any of the
Committee’s authority, except with respect to the grant of any Qualified
Performance-Based Award or the administration of such Award as provided in
Section 11.

 

c. Discretion of Committee. Any determination made by the Committee or by a
person pursuant to delegated authority (a “Delegate”) with respect to any Award
shall be made in the sole discretion of the Committee or such Delegate unless in
contravention of any express term of the Plan. All decisions made by the
Committee or a Delegate shall be final and binding on all persons, including the
Corporation, Participants, and Eligible Individuals provided, however, that in
the event of a Change-in-Control, all such decisions shall be subject to de novo
review.

 

d. Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written Award Agreement, which shall be
delivered to the Participant receiving such Award as promptly as is reasonably
practicable following the grant of such Award. The Award’s effectiveness will
not be dependent on any signature unless specifically so provided in the Award
Agreement. Awards shall generally be subject to a three year vesting period and
no more than 10% of all Awards to executives and directors may have a vesting
period of less than three years, and in no case may more than 5% of Awards be
granted with time based vesting of less than three years. However, vesting may
accelerate in the event of a Change-in-Control and certain other events as set
forth in Section 10 herein, and in the event of death, Disability or Retirement,
as will be specified in the Award Agreement.

SECTION 4. Common Stock Subject to Plan

 

a. Plan Maximums. A maximum of 71,000,000 Shares may be delivered pursuant to
Awards granted under the Plan. No more than 3,000,000 Shares may be subject to
Incentive Stock Option Awards.

 

b. Individual Limits. No Participant may be granted Awards covering in excess of
1,000,000 Stock Appreciation Rights or Options, or in excess of 500,000 Shares
of Restricted Stock, Performance Share Units, Restricted Stock Units, or other
Full Share Awards, during any calendar year.

 

c. Rules for Calculating Shares Delivered. The following rules shall apply to
the determination of the number of Shares available for delivery pursuant to the
authorization in Section 4(a):

 

  (i) Stock awards with value denominated in full shares (a “Full Share Award”)
will result in a reduction of 3.1 Shares in the number of Shares available for
delivery. Options and Stock Appreciation Rights do not constitute Full Share
Awards and will accordingly result in a one share reduction for each Option or
Stock Appreciation Right awarded.

 

- 4 -



--------------------------------------------------------------------------------

  (ii) To the extent that any Award is forfeited, or any Option or Stock
Appreciation Right terminates, expires or lapses without being exercised, the
Shares subject to such Awards will not be counted as Shares delivered under the
Plan.

 

  (iii) Shares tendered or withheld to pay the exercise price of a Stock Option
or to pay tax withholding associated with the granting or vesting of any Award
will not be added back to the Shares available for delivery under the Plan.

 

  (iv) Awards valued by reference to Common Stock that may be settled in
equivalent cash value will count as Shares delivered to the same extent as if
the Award were settled in Shares.

SECTION 5. Options and Stock Appreciation Rights

 

a. Options. An “Option” entitles the holder to acquire Shares at an exercise
price equal to or greater than the Fair Market Value of Common Stock on the
Grant Date, subject to the terms and conditions set forth in the Award
Agreement. Options will be non-qualified Options unless the Award Agreement
specifies that the Option is an Incentive Stock Option intended to comply with
Section 422 of the Code.

 

b. Stock Appreciation Rights. A “Stock Appreciation Right” entitles the holder
to acquire shares of Common Stock or to receive a cash payment in each case
equal in value to the difference between Fair Market Value on the Grant Date and
Fair Market Value on the date of exercise, subject to the terms and conditions
set forth in the Award Agreement. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive cash or Shares equal in
value to the product of (i) the excess of the Fair Market Value of one Share
over the exercise price of the applicable Stock Appreciation Right, multiplied
by (ii) the number of Shares in respect of which the Stock Appreciation Right
has been exercised. The Award Agreement shall specify at the time of grant
whether such payment is to be made in cash, Common Stock or both.

 

c. Limitations. The exercise price per Share of an Option or a Stock
Appreciation Right shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the Grant Date. In no event may any Option or
Stock Appreciation Right granted under this Plan be amended, other than pursuant
to Section 10, to decrease the exercise price thereof, be cancelled in
conjunction with the grant of any new Option or Stock Appreciation Right with a
lower exercise price, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Corporation’s shareowners.

 

d. Term. The Term of each Option and Stock Appreciation Right shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

 

e. Vesting and Exercisability. Except as otherwise provided herein, Options and
Stock Appreciation Rights shall be vested and exercisable at such time or times
and subject to such terms and conditions as shall be determined by the Committee
and set forth in the Award Agreement.

 

f. Method of Exercise. Vested Options and Stock Appreciation Rights may be
exercised, in whole or in part, during the applicable Term by giving written
notice of exercise to the Corporation, or the vendor authorized by the
Corporation, specifying the number of Options or Stock Appreciation Rights to be
exercised. In the case of the exercise of an Option, such notice shall be
accompanied by payment in full of the exercise price. If approved by the
Committee, payment, in full or in part, may also be made as follows:

 

  (i) Payments may be made in the form of unrestricted Shares already owned by
the Participant (by delivery of such Shares or by attestation) of the same class
as the Common Stock subject to the Option (based on the Fair Market Value of the
Common Stock on the date the Option is exercised);

 

- 5 -



--------------------------------------------------------------------------------

  (ii) By such other means as the Committee shall authorize, including without
limitation, the withholding of Shares otherwise receivable upon settlement of
the Award in payment of the exercise price.

 

g. Termination of Employment. Options and Stock Appreciation Rights will
generally vest after a three-year holding period or achievement of Performance
Targets, if applicable. Awards shall be forfeited in the event of a
Participant’s Termination of Employment prior to the vesting date, except as set
forth below:

 

  (i) Upon a Participant’s Termination of Employment by reason of death, Options
and Stock Appreciation Rights held by the Participant shall immediately vest and
all outstanding Options and Stock Appreciation Rights may be exercised at any
time until the first anniversary of the date of death;

 

  (ii) Upon a Participant’s Termination of Employment by reason of Disability,
Options and Stock Appreciation Rights held by the Participant that were
exercisable immediately before the Termination of Employment may be exercised at
any time until the earlier of (A) the third anniversary of such Termination of
Employment or (B) the expiration of the Term thereof. Non-vested Stock
Appreciation Rights and Options will continue to be eligible to vest as
scheduled during the period the Participant remains disabled and may be
exercised at any time until the earlier of (A) the third anniversary of the
vesting date or (B) the expiration of the Term thereof;

 

  (iii) Upon a Participant’s Termination of Employment by reason of Retirement,
Options and Stock Appreciation Rights held for more than one year shall
immediately become vested and exercisable. Vested Options and vested Stock
Appreciation Rights may be exercised until the expiration of their Term with
respect to Participants who retire on or after age 55;

 

  (iv) Upon a Participant’s Termination of Employment for Cause, all Options and
Stock Appreciation Rights held by the Participant will be forfeited immediately,
whether or not vested;

 

  (v) If a Participant dies after Termination of Employment, outstanding Options
and Stock Appreciation Rights may be exercised until the earlier of (A) the
first anniversary of the date of death or (B) the expiration of the Term
thereof; and

 

  (vi) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any vested Option or Stock
Appreciation Right may be exercised until the earlier of (A) the 90th day
following such Termination of Employment or (B) expiration of the Term thereof.

 

- 6 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment, as set forth in the applicable Award Agreement.

SECTION 6. Restricted Stock

 

a. Nature of Awards and Certificates. Shares of “Restricted Stock” are actual
Shares issued to a Participant, evidenced by book-entry registration in the name
of the Participant and shall reference the terms, conditions, and restrictions
applicable to such Award.

 

b. Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

 

  (i) The Committee may designate an Award of Restricted Stock as a Qualified
Performance-Based Award that will vest only upon the attainment of Performance
Targets. The Committee may also condition the grant or vesting of a Restricted
Stock Award upon the continued service of the Participant or a combination of
continued service and performance vesting criteria;

 

  (ii) The Participant shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber Shares of Restricted Stock prior to the expiration of the
required period of continued service and/or the achievement of applicable
Performance Targets. Except as provided in the preceding sentence, the
Participant shall have all of the rights of a shareowner of the Corporation
holding the class or series of Common Stock that is the subject of the
Restricted Stock Award, including the right to vote the Shares and the right to
receive cash dividends at the same time as the dividends are paid to the
Corporation’s other shareowners; and

 

  (iii) Upon a Participant’s Termination of Employment during the restriction
period or before the applicable Performance Targets are satisfied, non-vested
Shares of Restricted Stock shall be forfeited by such Participant; provided,
however, that Restricted Stock will vest in the event of death and may vest or
remain eligible to vest in the event of Early Retirement, Retirement or
Disability, as set forth in the Award Agreement.

SECTION 7. Performance Share Units

 

a. Nature of Award. A “Performance Share Unit” is equal in value to one Share
and subject to vesting on the basis of the achievement of specified Performance
Targets. Upon vesting, Performance Share Units will be settled by delivery of
Shares or cash (as specified in the Award Agreement) to the Participant equal to
the number of vested Performance Share Units.

 

b. Terms and Conditions. Performance Share Units shall be subject to the
following terms and conditions:

 

  (i) Performance Share Units are Qualified Performance-Based Awards and shall
vest solely as a result of the achievement of Performance Targets, except as
provided below in clause (iv);

 

  (ii) A Participant may not assign, transfer, pledge or otherwise encumber
Performance Share Units;

 

- 7 -



--------------------------------------------------------------------------------

  (iii) The Award Agreement shall specify if the Participant shall be entitled
to receive current or deferred payments of cash or Common Stock in respect of
non-vested Performance Units corresponding to the dividends payable on the
Common Stock, in accordance with Section 409A of the Code;

 

  (iv) Upon a Participant’s Termination of Employment before the applicable
Performance Targets are satisfied, all Performance Share Units still subject to
restriction shall be forfeited by such Participant; provided as set forth in the
Award Agreement, however that Performance Share Units will vest in the event of
death: and remain eligible to vest in the event of Early Retirement, Retirement
or Disability; and

 

 

(v)

Except as provided in the following sentence, all Performance Share Units shall
be settled no later than 2 1/2 months after the end of the year in which the
Performance Share Units vest. If the Award Agreement provides (when the Award is
granted) that a Performance Share Unit may vest in the event of Early Retirement
or Retirement, the Performance Share Unit shall be settled thirty days after the
end of the performance measurement period designated in the Award Agreement, or
on another specific date designated in the Award Agreement; provided, however,
that if the Performance Share Unit actually vests upon Retirement and if the
Participant is a Specified Employee, the Performance Share Unit shall be settled
on the first day of the seventh month following the Participant’s Termination of
Employment.

SECTION 8. Restricted Stock Units

Nature of Award. A “Restricted Stock Unit” is equal in value to one Share of
Common Stock and subject to vesting on the basis of a period of continuous
employment with the Corporation or an Affiliate or other criteria as specified
in the Award Agreement that constitute a “substantial risk of forfeiture” for
purposes of Section 409A of the Code. Upon vesting, Restricted Stock Units will
be settled by delivery of Shares to the Participant equal to the number of
vested Restricted Stock Units. All Restricted Stock Units shall be settled no
later than 2  1/2 months after the end of the year in which the Restricted Stock
Units vest.

SECTION 9. Other Stock-Based Awards

Other Awards that are valued in whole or in part by reference to, or are
otherwise based upon, Common Stock, including (without limitation) unrestricted
stock, dividend equivalents, and convertible debentures, may be granted under
the Plan.

SECTION 10. Future Events

 

a. Adjustments to Common Stock. In the event of a stock split, reverse stock
split, share combination, recapitalization, sale of assets, stock dividend,
extraordinary dividend or similar event affecting the value of a Share of Common
Stock, or the number of shares outstanding (each, a “Share Change”), applicable
Share limitations as set forth in Section 4 and outstanding Awards, the number
of Shares subject to outstanding Awards, the exercise price of Options and Stock
Appreciation Rights and other relevant provisions of the Plan and outstanding
Awards shall be adjusted as necessary and appropriate to reflect the Share
Change and to preserve the value of Awards.

 

b.

Changes to the Corporation’s Capital Structure. In the event of a merger,
consolidation, spin-off, reorganization, stock rights offering, liquidation,
Disaffiliation, or other material event affecting the capital structure of the
Corporation (each, a “Corporate Transaction”), the Committee or the Board

 

- 8 -



--------------------------------------------------------------------------------

 

may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to: (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan; (B) the
various maximum limitations set forth in Section 4; (C) the number and kind of
Shares or other securities subject to outstanding Awards; and (D) the exercise
price of outstanding Options and Stock Appreciation Rights. Adjustments may
include, without limitation, the cancellation of outstanding Awards in exchange
for payments of cash, property or a combination thereof having an aggregate
value equal to the value of such Awards, as determined by the Committee or the
Board in its sole discretion to be necessary or appropriate to protect the value
of Participants’ interests in their Awards. In the event of a Disaffiliation,
the Committee may arrange for the assumption of Awards, or replacement of Awards
with new Awards based on other property or other securities.

 

c. Change-in-Control. In the event of a Change-in-Control, subject to the
following sentence, but notwithstanding any other provision of the Plan to the
contrary, the Committee may, in its discretion, take any of the actions listed
in this subsection (c). If an Award is subject to Section 409A of the Code, any
special provision regarding the timing or form of payment upon a
Change-in-Control must be set forth in the Award Agreement when the Award is
granted, and must comply with the requirements of Section 409A.

 

  (i) provide that any Options and Stock Appreciation Rights outstanding which
are not then exercisable and vested shall become immediately vested and fully
exercisable;

 

  (ii) immediately lapse restrictions and deferral limitations applicable to any
Restricted Stock, Restricted Stock Unit and other Awards and such Restricted
Stock shall become free of all restrictions, fully vested and transferable and
Restricted Stock Units and other Awards shall be settled as promptly as
practicable in the form set forth in the applicable Award Agreement;

 

  (iii) provide that Performance Targets applicable to Performance Share Units
and other Awards shall be deemed to be satisfied and such Awards shall be
considered to be earned and payable in full, and any deferral or other
restriction shall lapse and such Restricted Stock Units and other Awards shall
be settled as promptly as is practicable in the form set forth in the applicable
Award Agreement; and

 

  (iv) make such additional adjustments, substitutions and/or settlements of
outstanding Awards as it deems appropriate to protect Participants’ interests in
their Awards, consistent with the Plan’s purposes, including, without
limitation, the cancellation of outstanding Awards in exchange for payments of
cash, property or a combination thereof having an aggregate value equal to the
value of such Awards, as determined by the Committee or the Board in its sole
discretion.

 

d.

Termination of Employment Following Change-in-Control. To the extent not
otherwise vested by the Committee in accordance with the provisions of this
Section 10 and notwithstanding any other provision of this Plan to the contrary,
during the 24-month period following a Change-in-Control: (i) upon the
involuntary termination of a Participant’s employment other than termination for
Cause; (ii) upon the voluntary termination of employment by the Participant
following a material and adverse change in the Participant’s compensation,
responsibilities, functions or reporting relationship; or (iii) in the event a
Participant resigns rather than accept a mandatory relocation greater than 50
miles; then, in any such event, all outstanding Awards held by such Participant
shall become vested as of the Date of Termination. Any Option or Stock
Appreciation Right held by the Participant as of the date of the
Change-in-Control that remains outstanding as of the date of Termination of
Employment may

 

- 9 -



--------------------------------------------------------------------------------

 

thereafter be exercised, until the earlier of (i) the third anniversary of the
date of termination; or (ii) the expiration of the Term of such Option or Stock
Appreciation Right. Restricted Shares shall immediately be free and
transferable. Restricted Share Units, Performance Share Units and other Awards
shall be vested as of the Termination of Employment and settled as soon as
practicable as specified in the Award Agreement; provided, however, that if the
Award is subject to Section 409A and the Participant is a Specified Employee,
the Award shall be settled on the first day of the seventh month following the
Participant’s Termination of Employment.

 

e. Definition of Change-in-Control. For purposes of the Plan, a
“Change-in-Control” shall mean any of the following events:

 

  (i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of the then-outstanding Shares of Common Stock plus any other
outstanding shares of stock of the Corporation entitled to vote in the election
of directors (the “Outstanding Corporation Voting Securities”); provided,
however, that the Corporation and any employee benefit plan (or related trust)
sponsored by it shall not be deemed to be a Person; or

 

  (ii) A change in the composition of the Board such that the individuals who
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. For this purpose, any individual whose
election or nomination for election by the Corporation’s shareowners was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board; or

 

  (iii) The consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Corporation or
any of its subsidiaries or a sale or other disposition of substantially all of
the assets of the Corporation or a material acquisition of assets or stock of
another entity by the Corporation or any of its subsidiaries, (each, a “Business
Combination”) if:

 

  (A) the individuals and entities that were the beneficial owners of the
Outstanding Corporation Voting Securities immediately prior to such Business
Combination do not beneficially own, directly or indirectly, more than 50% of
the then-outstanding shares of stock and the combined voting power of the
then-outstanding voting securities of the corporation resulting from such
Business Combination; or

 

  (B) a Person beneficially owns, directly or indirectly, 20% or more of the
then-outstanding shares of stock of the corporation resulting from such Business
Combination; or

 

  (C) members of the Incumbent Board do not comprise at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination; or

 

  (iv) The approval by the shareowners of the Corporation of a complete
liquidation or dissolution of the Corporation.

 

- 10 -



--------------------------------------------------------------------------------

If an Award is subject to Section 409A of the Code, the payment or settlement of
the Award shall accelerate upon a Change-in-Control only if the event also
constitutes a “change in ownership,” “change in effective control,” or “change
in the ownership of a substantial portion of the Corporation’s assets” as
defined under Section 409A of the Code. Any adjustment to the Award that does
not affect the Award’s status under Section 409A (including, but not limited to,
accelerated vesting or adjustment of the amount of the Award) may occur upon a
Change-in-Control as defined in the Plan without regard to this paragraph, even
if the event does not constitute a Change-in-Control under Section 409A.

SECTION 11. Qualified Performance-Based Awards

 

a. The provisions of this Plan are intended to ensure that all Options, Stock
Appreciation Rights, Performance Share Units and other Qualified
Performance-Based Awards granted hereunder to any Participant who is or may be a
“covered employee” (within the meaning of Section 162(m)(3) of the Code) qualify
for the Section 162(m) Exemption, and all such Awards and this Plan shall be
interpreted and operated consistent with that intention.

 

b. Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of one or more Performance Targets, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate. Qualified Performance-Based Awards
may not be amended, nor may the Committee exercise discretionary authority in
any manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption; provided, however; that the Committee
may provide, either in connection with the grant of the applicable Award or by
amendment thereafter, that achievement of such Performance Targets will be
waived: (i) upon the death or Disability of the Participant (or under any other
circumstance with respect to which the existence of such possible waiver will
not cause the Award to fail to qualify for the Section 162(m) Exemption); and
(ii) in accordance with Section 10 herein.

 

c.

The Committee shall certify to the measurement of performance by the Corporation
and the business units relative to Performance Targets and the resulting vesting
achievement percentage. The Committee shall rely on such financial information
and other materials as it deems necessary and appropriate to enable it to
certify to the percentage of achievement of Performance Targets. The Committee
shall make its vesting determination and vested Awards shall be paid or
delivered not later than 2  1/2 months following the end of the performance
measurement period.

SECTION 12. Term, Amendment and Termination

 

a. Effective Date. The Amended Plan shall be effective as of April 9, 2008 (the
“Effective Date”), subject to the approval of the shareowners of the
Corporation.

 

b. Termination. The Plan will terminate on the earlier of: (i) the date all
Shares have been awarded as authorized in Section 4; or (ii) April 30, 2014.
Awards outstanding shall not be affected or impaired by the termination of the
Plan.

 

c.

Amendment of Plan. The Board may amend, alter, or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would materially
impair the rights of a Participant with respect to a previously granted Award
without such Participant’s consent, except an amendment made to comply with
applicable law, stock exchange rules or accounting rules. In addition, no
amendment shall be made without the approval of the Corporation’s shareowners to
the extent such approval is required by applicable law or the listing standards
of the Exchange. In the event the Exchange’s listing standards are modified for
the purpose of reducing or eliminating the requirement

 

- 11 -



--------------------------------------------------------------------------------

 

for shareowner approval of equity plans and amendments, Plan amendments shall
remain subject to shareowner approval in accordance with the listing standards
in effect immediately prior to any such amendment.

 

d. Amendment of Awards. Subject to Section 10, the Committee may unilaterally
amend the terms of any Award theretofore granted, prospectively or
retroactively, but no such amendment shall cause a Qualified Performance-Based
Award to cease to qualify for the Section 162(m) Exemption or be made without
the Participant’s consent if such amendment materially impairs the rights of any
Participant with respect to an Award, except amendments made to cause the Plan
or Award to comply with applicable law, stock exchange rules, tax rules or
accounting rules. No amendment to any Award shall reduce the exercise price of
any Option or Stock Appreciation Right except to the extent necessary to
preserve the value of the Award in the event of a stock split or other “Share
Change” as defined in Section 10(a) or a “Corporate Transaction” as described in
Section 10(b). In no event, including a Corporate Transaction or a
Change-in-Control, may any Award be amended or action taken to make a cash
payment in exchange for an Option or Stock Appreciation Right that has the
effect of providing value greater than the amount determined using the exercise
price in effect as of the date of the contemplated action, unless approved by
the Corporation’s shareowners.

SECTION 13. General Provisions

 

a. Nature of Payments. All Awards made pursuant to this Plan are in
consideration of services performed for the Corporation or its Affiliates. Any
gain realized pursuant to such Awards constitutes a special incentive payment to
the Participant and shall not be taken into account as compensation for purposes
of any of the employee benefit plans of the Corporation or any Affiliate.
Nothing contained in the Plan shall prevent the Corporation or any Subsidiary or
Affiliate from adopting other or additional compensation arrangements for its
employees.

 

b. Unfunded Plan. The Plan constitutes an “unfunded” plan for incentive and
deferred compensation. Neither the Corporation nor the Committee shall have any
obligation to segregate assets or establish a trust or other arrangements to
meet the obligations created under the Plan. Any liability of the Corporation to
any Participant with respect to an Award shall be based solely upon contractual
obligation created by the Plan and the Award Agreement. No such obligation shall
be deemed to be secured by any pledge or encumbrance on the property of the
Corporation.

 

c. No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan or granting of an Award shall not confer
upon any employee the right to continued employment, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary or Affiliate to
terminate the employment of any employee at any time.

 

d. Required Taxes. No later than the date an amount first becomes includible in
gross income or is no longer subject to a substantial risk of forfeiture, with
respect to any Award, Participants must pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Corporation, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement; provided, however, that not more than the legally required minimum
withholding may be settled with Common Stock. The obligations of the Corporation
under the Plan and any Award Agreement shall be conditional on such payment or
arrangements, and the Corporation and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant.

 

- 12 -



--------------------------------------------------------------------------------

e. Forfeiture of Interests and Gains upon Certain Events. All Awards, including
vested Awards, shall be forfeited, and a Participant shall be obligated to repay
gains previously realized from Awards upon any of the following events:

 

  (i) Termination of Employment for Cause;

 

  (ii) if within three years following any Termination of Employment the
Committee or the Corporation determines that the Participant engaged in conduct
before the Participant’s termination date that would have constituted the basis
for a Termination of Employment for Cause;

 

  (iii) if at any time during the twenty-four month period immediately following
any Termination of Employment, a Participant:

 

  (A) solicits for employment or otherwise attempts to retain the professional
services of any individual then employed or engaged by the Corporation (other
than a person performing secretarial or similar services) or who was so employed
or engaged during the three month period preceding such solicitation; or

 

  (B) publicly disparages the Corporation or any of its officers, directors or
senior executive employees or otherwise makes any public statement that is
materially detrimental to the interests of the Corporation or such individuals;
or

 

  (iv) if at any time during the twelve month period following any Termination
of Employment, a Participant becomes employed by, consults for or otherwise
renders services to any business entity or person engaged in activities that
compete with the Corporation or the business unit that employed the Participant,
unless the Participant has first obtained the written consent of the Sr. Vice
President, Human Resources and Organization. For purposes of applying this
provision:

 

  (A) A Participant shall be deemed to have been employed by each business unit
that employed the Participant within the two-year period immediately prior to
the date of the Termination of Employment; and

 

  (B) The status of a business entity or person as a competitor shall be
determined by the Sr. Vice President, Human Resources and Organization in his or
her sole discretion.

Following any of these events and immediately upon notice from the Corporation,
the Participant must repay an amount equal to all income or gain realized in
respect of any Awards on and after (A) in the case of competing employment
described in Section 13(e)(iv), twelve months prior to the date on which the
Participant entered into competing employment, and (B) in all other cases,
twenty-four months prior to the date on which the Participant engaged in conduct
that constituted the basis for termination for Cause in Section 13(e)(i) or
(ii) above or the conduct prohibited by Section 13(e)(iii) above. The amount of
repayment shall include, without limitation: (i) gains from the exercise of
Options or Stock Appreciation Rights; (ii) amounts received in connection with
the delivery or sale of Shares or cash paid in respect of any Award; and
(iii) any dividends, dividend equivalents or other distributions received in
respect of any Award. There shall be no forfeiture or repayment under this
Section 13(e) following a Change-in-Control.

 

- 13 -



--------------------------------------------------------------------------------

f. Certain Deferrals. The Committee may from time to time establish procedures
pursuant to which a Participant may elect to defer, until a date later than the
date a Performance Share Unit would otherwise become vested and payable. In the
event of such a deferral, the deferred Units will be credited with dividend
equivalents to be re-invested in additional Units. Any deferral procedures
established pursuant to this subsection (f), and any amounts deferred pursuant
to such procedures, shall include provisions designed to comply with the
requirements of Section 409A of the Code.

 

g. Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such Eligible Individual, after such Participant’s
death, may be exercised.

 

h. Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws
and, where applicable, the laws of the United States. The captions of this Plan
are not part of the provisions hereof and shall have no force or effect.

 

i. Non-Transferability. Awards under the Plan are not transferable except by
will or by the laws of descent and distribution. The Committee may provide that
certain Options and Stock Appreciation Rights may be transferred to a
Participant’s children or family members, whether directly or indirectly by
means of a trust, partnership or otherwise. “Family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto. Options and
Stock Appreciation Rights shall be exercisable only by the applicable
Participant, the guardian or legal representative of such Participant, or any
person to whom such Option or Stock Appreciation Right is permissibly
transferred pursuant to Section 13(i).

 

j. Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Corporation to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan, and, in furtherance of such purposes, the Committee may make such
modifications, amendments, procedures, or subplans as may be necessary or
advisable to comply with such legal or regulatory provisions.

 

k. Section 409A of the Code. All Awards under the Plan are intended either to be
exempt from, or to comply with, the requirements of Section 409A of the Code,
and the Plan and all Awards shall be interpreted and operated in a manner
consistent with that intention. If any provision of the Plan or any Award
contravenes any regulation or guidance promulgated under Section 409A of the
Code, the provision may be amended by the Committee, without the consent of the
Participant, in any manner the Committee deems reasonable or necessary to comply
with Section 409A. The Corporation does not warrant that the Plan will comply
with Section 409A with respect to any Participant or with respect to any Award.
In no event shall the Corporation, its Subsidiaries or Affiliates, any director,
officer, or employee of the Corporation, its Subsidiaries or Affiliates (other
than the Participant), or any member of the Committee be liable for any
additional tax, interest, or penalty incurred by a Participant or beneficiary as
a result of an Award’s failure to satisfy the requirements of Code Section 409A,
or as a result of an Award’s failure to satisfy any other applicable
requirements for favorable tax treatment.

 

- 14 -